DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is a second action non-final.  The previous Office Action referenced Ramachandran, instead of Azzam.  All of the citations in the previous Action were correct.  This Action only corrects the name of the reference, so that the record can be clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azzam (2017/0357981).

Azzam discloses:

As per claims 1, a computer-implemented method for authenticating user activity based on biometric data comprising: receiving, with at least one processor, a transaction request comprising transaction data, wherein the transaction request is associated with a transaction initiated by a user; determining, with at least one processor and based on the transaction data, that the transaction request is associated with a potentially fraudulent transaction; communicating, with at least one processor, a transaction response, the transaction response including instructions to resend the transaction request after a predetermined time period; before the predetermined time period elapses, communicating, with at least one processor, an identification confirmation request to a computing device associated with the user; before the predetermined time period elapses, receiving, with at least one processor, an identification confirmation response comprising biometric data from the computing device associated with the user; after the predetermined time period elapses, receiving, with at least one processor, a resent transaction request; associating, with at least one processor, the resent transaction request with the transaction request; based on receiving the resent transaction request, determining, with at least one processor, an authorization decision based at least partially on the biometric data; and based on the resent transaction request, communicating, with at least one processor, a second transaction response comprising the authorization decision.  (para.33 and 37-44—transaction request made; the request is sent to retrieve biometric information for match 

As per claims 2 and 17, wherein the biometric data comprises at least one of: fingerprint data, voice recognition data, 4175844.DOCXPage 33 of 39Attorney Docket No. 8223-1901211 (2920US02) facial recognition data, or any combination thereof.  (para.33—fingerprint)

As per claims 3 and 18, wherein the identification confirmation response further comprises a fraud indicator response.  (para.40—fraud engine)

As per claims 4 and 19, based on the fraud indicator response indicating that the transaction is a fraudulent transaction, initiating a fraud response protocol.  (para.40-41—receives authorization request and biometric data and decides whether to approve or decline transaction)

As per claims 5 and 20, comparing, based on the fraud indicator response indicating that the transaction is a fraudulent transaction, determining that the authorization decision is to decline the transaction.  (para.40-41—receives authorization request and biometric data and decides whether to approve or decline transaction)

As per claim 6, based on the fraud indicator response indicating that the transaction is not a fraudulent transaction, determining that the authorization decision is 

As per claims 7 and 9, based on receiving the identification confirmation response, comparing the biometric data to stored biometric data associated with the user; and determining whether the biometric data matches the stored biometric data.  (para.33—biometric stored and fraud engine determines whether matching)

As per claim 8, a system for authenticating user activity based on biometric data, the system comprising: at least one processor programmed or configured to: receive a transaction request comprising transaction data, wherein the transaction request is associated with a transaction initiated by a user; determine, based on the transaction data, that the transaction request is associated with a potentially fraudulent transaction;  4175844.DOCXPage 34 of 39Attorney Docket No. 8223-1901211 (2920US02) communicate a transaction response, the transaction response including instructions to resend the transaction request after a predetermined time period; before the predetermined time period elapses, communicate an identification confirmation request to a computing device associated with the user; before the predetermined time period elapses, receive an identification confirmation response comprising biometric data from the computing device associated with the user; after the predetermined time period elapses, receive a resent transaction request; associate the resent transaction request with the transaction request; based on receiving the resent transaction request, determine an authorization decision based at least partially on the biometric data; and based on the resent transaction request, communicating, with at least one processor, a 

As per claim 10, wherein the at least one processor is further programmed or configured to: based on determining that the biometric data matches the stored biometric data, determine that the authorization decision is to approve the transaction.   (para.33—biometric stored and fraud engine determines whether matching)

As per claim 11, wherein the at least one processor is further programmed or configured to: based on determining that the biometric data does not match the stored biometric data, determine that the authorization decision to decline the transaction.  (para.29—using data to approve or decline a transaction)

As per claim 12, wherein an issuer system communicates the identification confirmation request to the computing device associated with the user.  (para.40-41—receives authorization request and biometric data and decides whether to approve or decline transaction)

As per claim 16, a computer program product for authenticating user activity based on biometric data, the computer program product comprising at least one non-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzam in view of Fried (2012/0330765).

As per claim 13, Azzam does not disclose but Fried teaches wherein the at least one processor is further programmed or configured to: communicate a credit limit adjustment request to the computing device associated with the user, the credit limit adjustment request comprising a first credit limit associated with the user; receive a credit limit adjustment response from the computing device associated with the user, 

As per claim 14, Azzam does not disclose but Fried teaches wherein the credit limit adjustment request is communicated periodically.  (para.16-17—credit limit adjusted periodically depending on transaction and based on biometric info).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the references for the motivation of providing alternative means of approving a transaction.

As per claim 15, Azzam does not disclose but Fried teaches wherein the credit limit adjustment request is automatically communicated based on initiation of a transaction having an associated amount exceeding the first credit limit.  (para.16-17—credit limit automatically communicated and adjusted depending on transaction and based on biometric info).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the references for the motivation of providing alternative means of approving a transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.  For example, 20190108528 teaches credit card fraud protection and 20190095608 teaches systems and methods are provided for use in facilitating user authentication in connection with network transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691